Citation Nr: 0923635	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  03-28 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Roger W. Rutherford, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1967. 
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a back disorder. 
 
In a November 2004 decision, the Board reopened the Veteran's 
claim on the basis that new and material evidence had been 
submitted; however, the underlying service connection claim 
was denied on the merits.  The Veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2005 Order, pursuant to the Joint 
Motion for Remand, the Court vacated and remanded the Board's 
November 2004 decision.  In doing so, the Court left 
undisturbed the Board's finding that new and material 
evidence had been submitted. The Court did, however, remand 
the issue of entitlement to service connection for a back 
disorder to the Board for further development. 
 
Pursuant to Court Order, the Board remanded the Veteran's 
claim to the RO in May 2006 for further development and 
adjudication consistent with the Veteran's Claims Assistance 
Act of 2000 (VCAA).  The Veteran's claim was subsequently 
denied in an April 2007 Board decision.
The Veteran appealed the Board's April 2007 decision to the 
U.S. Court of Appeals for Veterans Claims (hereinafter 
referred to as "the Court").  The parties again entered 
into a Joint Motion for Remand, and in an Order of December 
2008, the Court vacated the Board's decision and remanded the 
matter, pursuant to the Joint Motion.  



FINDING OF FACT

The preponderance of the evidence is against a finding that a 
chronic back disorder was incurred during the Veteran's 
period of active duty service, that arthritis manifest within 
the year following the Veteran's separation from active 
service, or that his current low back disorder is related to 
the low back strain treated in service. 

 
CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2008). Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id. 
 
In this case, in letters dated February 2003, June 2003, and 
May 2006, the RO provided notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  An 
additional letter requesting information and evidence was 
issued in October 2003.  March 2006 and July 2006 letters 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations. The claim was subsequently readjudicated in a 
December 2006 Supplemental Statement of the Case (SSOC). 
 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service private 
medical records and letters, lay statements, and a report of 
VA examination. 
 
The claim was remanded for further development and 
adjudication in May 2006.  Pursuant to Board remand, the RO 
sent the Veteran a letter in May 2006 requesting that he 
submit evidence, both VA and non-VA, showing that a back 
disorder existed from military service to the present time.  
The Veteran did not respond.  Despite the lack of response 
from the Veteran, the RO requested records previously 
identified by the Veteran from the VA Medical Centers (VAMC) 
in Richmond, Virginia, and Martinsburg, West Virginia, dated 
from 1967 to the present.  However, the requests resulted in 
negative responses.  The Martinsburg VAMC indicated that they 
had no record of the Veteran having been treated at their 
facility. The Richmond VAMC indicated that no records were 
found on file in their retirement center. 
 
The RO made a formal finding of the unavailability of the 
VAMC records in November 2006.  Thereafter, in December 2006, 
the RO notified the Veteran that they were unable to obtain 
reports of VA outpatient treatment from either the Richmond 
or Martinsburg VAMC.  The Veteran's attorney responded in 
December 2006 and indicated that they too had been 
unsuccessful in their attempts to obtain these records.  As 
such, it would be futile to remand the Veteran's claim for 
further development to obtain these records.  38 C.F.R. § 
3.159(c)(2). 
 
In addition, the Veteran previously indicated that he was 
attempting to obtain treatment records from a prior employer.  
However, the Veteran forwarded a response from the employer 
in October 2002, which indicated that 
they had no record or knowledge of any medical records on 
file for the Veteran.  Thus, it would be futile to attempt 
any efforts to obtain these records.  38 C.F.R. 
§ 3.159(c)(1).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. In December 2006 the Veteran's 
attorney, who has been representing him since the initial 
appeal to the Court in 2005, indicated that he had no further 
evidence to submit.  The Veteran has been an active 
participant in the claims process by submitting evidence such 
as lay statements.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so. Thus, any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that he is entitled to service 
connection for a back disorder.  Specifically, he asserts 
that he injured his back during service in November 1966 at 
Fort Carson, when he kicked a Private out of harm's way when 
a track on an advanced bridge launcher jumped off the 
sprocket.  He further contends that immediately after the 
incident he could not stand up straight, which progressed 
into stiffness in the lower back and agonizing pain from 
which he still suffers to this day. 
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d). 
 
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 
 
After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a back 
disorder is not warranted.  In this regard, the Veteran's 
service treatment records show the Veteran complained of 
sacral and coccyx pain on November 16, 1966.  He indicated 
that he had injured his back in the motor pool that 
afternoon.  The impression at that time was strained right 
sacroiliac joint.  When seen on November 18, 1966 he was 
noted to have limited flexion on the right, but strength and 
tonus were normal.  The impression was back muscle strain.  
He was placed on strict bedrest and told to return in 72 
hours.  He was seen again on November 21, 1966 and stated his 
back was "much better."  When seen four days later for a 
sore throat, there was no mention of back pain.  There were 
no further complaints in service with regard to the Veteran's 
back.  In his March 1967 Report of Medical History, the 
Veteran indicated that he injured his back in the motor pool 
and had been diagnosed with sacroiliac strain.  He further 
stated that with the proper care and quarters he recovered 
from the injury.  The examiner made separate notes indicating 
the Veteran was diagnosed with lumbar strain in November 1966 
with no sequelae.  On the check-list part of the form, the 
Veteran denied recurrent back pain. 
 
Although the Veteran was diagnosed with back strain in 
service, there is no evidence of a chronic back disorder 
during service.  There is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  To establish 
continuity of symptomatology, the Court requires a veteran to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).

Following service, treatment notes dated from July to October 
1996 from the Veteran's family doctor noted that the Veteran 
reported a history of being hospitalized in 1971 for a 
"pulled muscle" in the low back.  In July 1996 he reported 
having some low back pain possibly secondary to lifting an 
air conditioner at home about ten days previously.  
Assessment was low back strain, to be treated with 
ibuprophen.  There was no mention of the in-service accident.  
The Board notes the Veteran indicated treatment from that 
practice only since 1983, and limited his authorization for 
the release of records to only those pertaining to his back. 
 
Statements of RAS, D.C., note the Veteran first sought 
treatment from him for back pain in approximately 1975, some 
eight years after the Veteran's discharge from service.  In 
an August 1998 letter, RAS, D.C., indicated that the Veteran 
was treated on multiple occasions and was released to an as 
needed basis.  He also stated the Veteran did not return to 
care until September1993 when he sustained a low back injury 
while changing a tire on a vehicle, and received treatment 
for approximately one month.  He subsequently returned in 
July 1998 for complaints of radiating back pain.  He was 
diagnosed with a chronic biomechanical dysfunction of the 
lumbar spine, which RAS, D.C. stated would progressively 
deteriorate the disc and joints.  He opined the Veteran's 
condition was not going to stabilize with conservative care 
and would result in more frequent exacerbations and more 
complicated problems.  RAS, D.C. indicated that his initial 
treatment records were purged after a 10 year gap in 
treatment.   
 
It is clear from the record that the Veteran currently 
suffers from a back disorder, with the October 2003 VA 
examination diagnosing degenerative disc disease.  In support 
of his claim, the Veteran submitted a detailed statement in 
September 2003 regarding the November 1966 accident, as well 
as that he suffered an exacerbation a few months after 
discharge post service.  He asserts that a back disorder has 
been present since his period of active military service and 
is related thereto.  The Veteran has also submitted 
statements from his brother, his brother's wife, and another 
sister-in-law.  The Veteran's brother indicated that the 
Veteran wrote to him while in the service and told him of his 
back injury.  He stated that after the Veteran left service, 
he had numerous reoccurrences, but only detailed witnessing 
one that occurred in the early 1970's, which is several years 
after the Veteran's service.  The remainder of his brother's 
statement and the ones from his sisters-in-law only detail 
how the Veteran's back condition has interfered with his 
family, social, and occupation life.  None of the letters 
from family members are specific to witnessing back symptoms 
during the period immediately following his discharge from 
service or for several years thereafter.  

The Veteran is competent to report the symptoms he experience 
in service and thereafter, and his family members are 
competent to report what they have witnessed.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  
The Veteran, through his representative, argues that under 
38 C.F.R. § 3.303(b), the lay evidence of continuity of 
symptomatology creates a sufficient nexus to grant the claim.  
However, as noted in Clyburn v. West, 12 Vet. App. 296, 301-
302 (1999), "even under this regulation, medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent." 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in Jandreau, 
the Federal Circuit noted that a layperson would be competent 
to identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377.  

Here, neither the Veteran nor his family members are 
competent to diagnose low back disorders.  Degenerative 
changes of the joints and discs and whether an injury is 
merely muscle or involves the joints is not a matter capable 
of lay observation.  Indeed, medical professionals review 
objective testing and conduct examinations in order to render 
proper diagnoses of such conditions.  Thus, whether the 
symptoms the Veteran experienced in service or following 
service are in any way related to his current low back 
disorder requires medical expertise to determine.  See 
Clyburn, 12 Vet. App. at 301 ("Although the veteran is 
competent to testify to the pain he has experienced since his 
tour in the Persian Gulf, he is not competent to testify to 
the fact that what he experienced in service and since 
service is the same condition he is currently diagnosed 
with.").  Accordingly, the Veteran's statement and those of 
his family member are not sufficient to establish a nexus for 
purposes of 38 C.F.R. § 3.303(b).  See Barr, supra. 

The claims folder contains two differing medical opinions 
regarding the etiology of the Veteran's back disorder.  In a 
September 2002 letter, RAS, D.C, noted the Veteran reported 
symptoms of recurring low back pain since the in-service 
accident. He indicated that after initial treatment in 1975, 
a lapse of approximately ten years between treatment 
occurred, and the files concerning the Veteran were purged.  
The Veteran resumed treatment in 1993 with continued 
complaints of back pain.  RAS, D.C, stated that a 
radiographic examination showed evidence of L5-S1 disc 
deterioration.  He opined the damage was caused by an 
accident and not normal, age-related deterioration because 
there was disc disease at only one level.  RAS, D.C, 
concluded it was more than likely to highly probable that the 
initial injury occurred while the Veteran was a member of the 
Armed Forces. 
 
The Veteran was afforded a VA examination in October 2003.  
The examiner reviewed the claims folder, which included the 
Veterans' service treatment records and post service 
treatment records, including the both statements from RAS, 
D.C.  The Veteran presented with complaints of low back pain 
continuing from the November 1966 motor pool injury until the 
time of examination.  The Veteran provided an explanation of 
how he was injured, noted that he was lifting bags in 
November 1967  and hurt his back, and had averaged two back 
problems per year since 1967.  After physical examination and 
review of the radiographic reports, the Veteran was diagnosed 
with moderate degenerative disc disease at L5-S1, mild 
degenerative disc disease at L4-L5 and L2-L3, and minor 
degenerative joint disease at the same levels. 
 
The examiner opined the currently diagnosed back disorder was 
more likely than not unrelated to the back injury that 
occurred during service.  The examiner reasoned that while 
the Veteran suffered a minor sprain in service, he recovered 
completely prior to his separation from service.  He noted 
that when examined on separation from service the Veteran 
stated, "with proper care in quarters, I recovered from the 
injury."  The examiner also noted that the physician who 
examined the Veteran on separation from service noted a 
"lumbosacral strain November of 1966, no sequelae," 
indicating the Veteran had no further problems with his back 
in service. 
 
The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the Veteran's current back disorder 
is related to his period of active duty service.  In this 
regard, the Board finds that with respect to the evidence 
presented, the greatest weight is to be accorded to the 
findings reported on the October 2003 VA examination.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  The VA examiner took a complete history from the 
Veteran to include the November 1966 in service motor pool 
injury and post service complaints and treatment, and 
reviewed the claims file.  The examiner, in reaching a 
diagnosis, considered the Veteran's current complaints, as 
well as the objective results from the physical examination 
and x-ray reports.  The examiner further indicated that he 
considered the opinions of RAS, D.C.  The Board is of the 
opinion that the October 2003 VA examiner made a diagnosis 
and reached the conclusion that the Veteran's current back 
disorder was not due to the in service accident, based on a 
complete and thorough review of the medical evidence of 
record and objective findings. 
 
In contrast, the Board notes that the statements of RAS, 
D.C., were, in part, based on his recollection of treating 
the Veteran more than 20 years previously, as he admitted his 
records from the Veteran's initial treatment had been purged 
due to a lapse in treatment in excess of ten years.  
Additionally, there is no indication that he had first-hand 
knowledge of the Veteran's condition on separation from 
service, nor did he mention the 1971 pulled muscle that was 
previously reported by the Veteran to his family practice 
physician.  RAS, D.C., indicated that when seen in 1975, the 
Veteran reported to him "at that time" that low back pain 
originated with an injury while in the Armed Forces.  
However, as the chiropractor has admitted that he has no 
records from that time frame, it is unclear how he can attest 
more than 20 years later as to what he was told in 1975.  See 
Buchanan, 451 F.3d at 1336 (it is within the Board's 
discretion to assign little probative value to a statement 
because of a significant time delay between the affiants' 
observations and the date on which the statements were 
written).  
 
Although RAS, D.C. indicated that the Veteran provided him 
with records referring to treatment received in November 1966 
for a low back condition, it is unclear whether those records 
included all of the service treatment records, such as the 
separation examination which showed no complaints or 
sequelae.  Moreover, the VA examiner questioned how RAS, D.C. 
could render his opinion based on the information that RAS, 
D.C. considered including his recollection of treatment in 
1975 without actual records, the evidence of an injury while 
changing a tire in 1993, a diagnosis of biomechanical 
dysfunction in 1996, and the finding of disc deterioration in 
1999. 
 
Moreover, the VA examiner is a medical doctor, whereas RAS, 
D.C., is a chiropractor.  Because the VA examiner has more 
training and greater skill in evaluating medical disorders, 
his opinion has greater probative value than that of RAS, 
D.C.  See Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches). 
 
For the reasons set forth above, the Board finds that the 
opinion of RAS, D.C., as to the etiology of the Veteran's 
current low back disorder, is entitled to less probative 
weight.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

In summary, the preponderance of the competent evidence is 
against a finding that the Veteran suffered from a chronic 
back disability in service or that his current back disorder 
is related to service.  In addition, that post service 
treatment records do not establish that the Veteran developed 
arthritis of the lumbar spine within one year of his 
separation from service.  38 C.F.R. § 3.307(a).  Thus, the 
claim for service connection must be denied on both a direct 
and presumptive basis. 
 
In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER
 
Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


